IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TYLER SHERMAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4464

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Ethan Andrew Way, Tallahassee, and Arthur Brandt, Stuart, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm based on State v. Murphy, 124 So. 3d 323 (Fla. 1st DCA 2013),

Elsberry v. State, 130 So. 3d 798 (Fla. 1st DCA 2014), and Cantrell v. State, 132

So. 3d 931 (Fla. 1st DCA 2014), and note that the Florida Supreme Court has
granted review of the conflict between the district courts. See No. SC14–755, 2014

WL 3360176 (Fla. July 1, 2014).

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                        2